20-2991
     Gu v. Garland
                                                                           BIA
                                                                      Wright, IJ
                                                                   A200 181 197
                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 21st day of November, two thousand twenty-
 5   two.
 6
 7   PRESENT:
 8            GERARD E. LYNCH,
 9            MICHAEL H. PARK,
10            STEVEN J. MENASHI,
11                 Circuit Judges.
12   _____________________________________
13
14   XIAOLING GU,
15            Petitioner,
16
17                   v.                                  20-2991
18                                                       NAC
19   MERRICK B. GARLAND, UNITED
20   STATES ATTORNEY GENERAL,
21            Respondent.
22   _____________________________________
23
24
25   FOR PETITIONER:                 Aleksander Boleslaw Milch, Esq.,
26                                   The Kasen Law Firm, PLLC,
27                                   Flushing, NY.
28
 1   FOR RESPONDENT:               Brian M. Boynton, Acting Assistant
 2                                 Attorney General; Mary Jane
 3                                 Candaux, Assistant Director,
 4                                 Office of Immigration Litigation;
 5                                 Stephen Finn, Trial Attorney,
 6                                 Office of Immigration Litigation,
 7                                 United States Department of
 8                                 Justice, Washington, DC.

 9       UPON DUE CONSIDERATION of this petition for review of a

10   Board of Immigration Appeals (“BIA”) decision, it is hereby

11   ORDERED, ADJUDGED, AND DECREED that the petition for review

12   is DENIED.

13       Petitioner Xiaoling Gu, a native and citizen of the

14   People’s Republic of China, seeks review of an August 14,

15   2020, decision of the BIA affirming an August 20, 2018,

16   decision     of   an   Immigration   Judge   (“IJ”)    denying   her

17   application for asylum, withholding of removal, and relief

18   under the Convention Against Torture (“CAT”).          Xiaoling Gu,

19   No. A200 181 197 (B.I.A. Aug. 14, 2020), aff’g No. A200 181

20   197 (Immig. Ct. N.Y. City Aug. 20, 2018).             We assume the

21   parties’ familiarity with the underlying facts and procedural

22   history.

23       We have reviewed the IJ’s decision as supplemented and

24   modified by the BIA’s decision.       See Xue Hong Yang v. U.S.

25   Dep’t of Justice, 426 F.3d 520, 522 (2d Cir. 2005); Yan Chen

                                      2
 1   v. Gonzales, 417 F.3d 268, 271 (2d Cir. 2005).          The applicable

 2   standards    of     review     are   well   established.          “[T]he

 3   administrative findings of fact are conclusive unless any

 4   reasonable adjudicator would be compelled to conclude to the

 5   contrary.”     8    U.S.C.   § 1252(b)(4)(B).        “Accordingly,    we

 6   review the agency’s decision for substantial evidence and

 7   must defer to the factfinder’s findings based on such relevant

 8   evidence as a reasonable mind might accept as adequate to

 9   support a conclusion. . . . By contrast, we review legal

10   conclusions de novo.”        Singh v. Garland, 11 F.4th 106, 113

11   (2d Cir. 2021) (internal quotation marks omitted); see also

12   Hong Fei Gao v. Sessions, 891 F.3d 67, 76 (2d Cir. 2018)

13   (reviewing   adverse    credibility      determination     “under    the

14   substantial evidence standard”).

15        “[A] trier of fact may base a credibility determination

16   on   the . . . consistency       between    the     applicant’s     . . .

17   written       and       oral         statements.”             8 U.S.C.

18   § 1158(b)(1)(B)(iii).            “We     defer . . . to     an      IJ’s

19   credibility determination unless . . . it is plain that no

20   reasonable fact-finder could make such an adverse credibility

21   ruling.”    Xiu Xia Lin v. Mukasey, 534 F.3d 162, 167 (2d Cir.


                                          3
 1   2008); accord Hong Fei Gao, 891 F.3d at 76.

 2       Substantial evidence supports the adverse credibility

 3   determination in this case.    In a written statement attached

 4   to her application for asylum, withholding of removal, and

 5   CAT relief, Gu alleged that police raided a meeting of her

 6   underground Christian church and arrested her and others, and

 7   that she was “beaten and insulted and detained for three

8    days.”    However, she testified before the IJ that she was not

9    beaten.     This   contradiction       about   the   sole   incident   of

10   alleged persecution provides substantial evidence for the

11   adverse credibility determination.         See Xian Tuan Ye v. Dep’t

12   of Homeland Sec., 446 F.3d 289, 294 (2d Cir. 2006) (“Where

13   the IJ’s adverse credibility finding is based on specific

14   examples in the record of inconsistent statements . . . about

15   matters material to his claim of persecution . . . a reviewing

16   court will generally not be able to conclude that a reasonable

17   adjudicator was compelled to find otherwise.” (quotation

18   marks omitted)).

19       Gu’s explanation that she was not referring to a physical

20   attack when she wrote the word beaten, but instead meant that

21   she was exhausted and demoralized, does not compel a contrary


                                        4
 1   conclusion.      See Majidi v. Gonzales, 430 F.3d 77, 80 (2d Cir.

 2   2005) (“A petitioner must do more than offer a plausible

 3   explanation for his inconsistent statements to secure relief;

 4   he must demonstrate that a reasonable fact-finder would be

 5   compelled      to     credit     his     testimony.”      (quotation      marks

 6   omitted)).          Gu    does   not    support    this     explanation    with

 7   evidence that the statement she wrote in Chinese should have

 8   been    translated        differently.         Id.;   see      also    Siewe   v.

 9   Gonzales, 480 F.3d 160, 167–68 (2d Cir. 2007) (“Where there

10   are two permissible views of the evidence . . . a reviewing

11   court must defer to . . . [the factfinder’s] choice so long

12   as     the   deductions      are       not   illogical    or     implausible.”

13   (quotation marks and citation omitted)).                  Gu did not exhaust

14   her argument that the IJ had a responsibility to further

15   develop the record, see Steevenez v. Gonzales, 476 F.3d 114,

16   117 (2d Cir. 2007) (“To preserve an issue for judicial review,

17   the petitioner must first raise it with specificity before

18   the    BIA.”),      and   counsel      for   the   Department     of   Homeland

19   Security questioned her extensively about the discrepancy.

20           In sum, the inconsistency about the sole incident of

21   alleged harm provides substantial evidence for the adverse


                                              5
 1   credibility determination.   See Xiu Xia Lin, 534 F.3d at 167;

 2   Xian Tuan Ye, 446 F.3d at 294.       The adverse credibility

 3   determination is dispositive because asylum, withholding of

 4   removal, and CAT relief were based on the same factual

 5   predicate.    See Paul v. Gonzales, 444 F.3d 148, 156–57 (2d

 6   Cir. 2006).

 7       For the foregoing reasons, the petition for review is

 8   DENIED.   All pending motions and applications are DENIED and

 9   stays VACATED.

10                                FOR THE COURT:
11                                Catherine O’Hagan Wolfe,
12                                Clerk of Court




                                   6